t c summary opinion united_states tax_court jorge gallardo petitioner v commissioner of internal revenue respondent docket no 6229-03s filed date jorge gallardo pro_se fred e green for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax for the year in the amount of dollar_figure and an unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue addition_to_tax under sec_6651 in the amount of dollar_figure for the failure_to_file the income_tax return timely at trial respondent conceded the sec_6651 adjustment the issues for decision are whether petitioner is entitled to a dependency_exemption deduction under sec_151 whether petitioner is entitled to head-of-household filing_status under sec_2 whether petitioner is entitled to the earned_income_credit under sec_32 and whether petitioner is entitled to the child_care_credit under sec_21 an additional adjustment reducing the rate reduction credit claimed by petitioner under sec_6428 is a computational adjustment that is resolved by the court's holding on the contested issues some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner's legal residence at the time the petition was filed was las vegas nevada petitioner married bertha alicia tello mrs gallardo on date they had three children of their marriage jorge a gallardo born on date stacy gallardo born on date and richard gallardo born on date at trial petitioner was employed as a cage cashier at one of the casinos in las vegas nevada mrs gallardo was also employed at a casino during the year at issue on date petitioner and his wife separated she moved out of the marital premises along with the three children petitioner thereafter filed a complaint for divorce in the district_court family division clark county nevada against his spouse a decree of divorce was rendered on date in the divorce decree the primary physical custody of the three children was awarded to mrs gallardo visitation privileges for petitioner were provided the divorce decree further provided for payment of child_support by petitioner in the amount of dollar_figure per month and an additional_amount of dollar_figure per month for child care the decree further ordered petitioner to pay dollar_figure for back child_support payable at the rate of dollar_figure per month it appears from the record that the back child_support represented petitioner's obligation for child_support from the date the parties separated in date months at dollar_figure per month to the date of their divorce petitioner admitted at trial that he paid no support to his wife and children from the date mrs gallardo moved out of their matrimonial domicile in date until he was ordered to pay the evidence conflicts as to the date the complaint was filed the acknowledgment or affidavit accompanying the complaint is dated date however the complaint was filed with the court on date the different dates are not material to the issues in the case support in the divorce decree the divorce decree further required petitioner to maintain medical and dental insurance for his children no evidence was presented at trial as to whether petitioner fulfilled this portion of the decree petitioner filed a federal_income_tax return for claiming head-of-household filing_status and one dependency_exemption deduction for his youngest child richard gallardo he claimed an earned_income_credit of dollar_figure with his son richard gallardo as the qualifying_child a child_care_credit of dollar_figure and a rate reduction credit under sec_6428 in the amount of dollar_figure in the notice_of_deficiency respondent disallowed petitioner's head-of-household filing_status and determined he was married_filing_separately respondent also disallowed the claimed dependency_exemption deduction for richard gallardo disallowed the claimed earned_income and child care credits and made a computational adjustment reducing the sec_6428 rate reduction credit from dollar_figure to dollar_figure in his petition to this court petitioner challenges these adjustments sec_7491 in some instances places the burden_of_proof on respondent however under sec_7491 and b for the burden to shift the taxpayer must comply with the substantiation and record-keeping requirements of the internal_revenue_code petitioner presented no documentary_evidence to substantiate his claim for the dependency_exemption therefore the burden_of_proof did not shift to respondent with respect to the first issue whether petitioner is entitled to a dependency_exemption deduction sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a son or stepson of the taxpayer sec_152 and sec_152 further provides an additional requirement pertinent to the facts of this case that when the parents are not divorced or legally_separated under a decree of divorce or separate_maintenance in order for the custodial_parent to be entitled to the dependency_exemption deduction the parents must have lived apart during the last months of the taxable_year sec_1_152-1 income_tax regs provides that in determining whether an individual received over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in 56_tc_512 this court held that in establishing that more than one- half of a dependent's support has been provided a prerequisite to such a showing is the demonstration by competent evidence of the total amount of the dependent's support from all sources for that year if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it is not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent the court is not satisfied from the evidence that petitioner provided more than half of the support for his son during the year at issue petitioner presented no evidence to show the total support that was provided to the child during and the amount he provided to establish that such amount met the one-half threshold required under sec_152 petitioner and his former wife were both employed during the year and it is logical to assume and it was not established otherwise that until petitioner and his former wife separated on date the support for the son came from petitioner as well as from the earnings_of his former wife after date the child no longer lived with petitioner petitioner admitted that he provided no support for the remainder of to his wife and three children he only resumed support for his children in the year when he was ordered to do so by the nevada divorce court the court holds that petitioner is not entitled to a dependency_exemption deduction for his son for the year with respect to the second issue sec_2 provides generally that an individual shall be considered a head-of- household if among other requisites not pertinent here the taxpayer is not married at the close of the taxable_year and such individual maintains as his home a household that constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of an unmarried son or stepson of the taxpayer sec_2 however petitioner was married as of date under sec_7703 petitioner although not divorced as of that date could have qualified for head-of-household if among other requisites of sec_7703 not pertinent here his spouse had not been a member of petitioner's household during the last months of the tax_year at issue petitioner's former wife did not leave the marital household until date consequently his former spouse was a member of petitioner's household for a portion of the time in the last months of petitioner therefore was married as of the close of the taxable_year under sec_7703 and therefore does not qualify for head-of-household filing_status petitioner's sole argument on this issue is that he maintained his home as a household that constituted for more than one-half of taxable_year until date the principal_place_of_abode for his son while that assertion is correct petitioner was married and additionally under sec_7703 petitioner was considered married as of the end of the taxable_year because his former spouse was a member of petitioner's household during the last months of taxable_year respondent therefore is sustained on the head-of- household issue with respect to the third issue sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 to satisfy the residency test the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in which the credit is claimed sec_32 however sec_32 provides that in the case of an individual who is married within the meaning of sec_7703 the earned_income_credit is allowed only if a joint_return is filed for the taxable_year in question as noted in the earlier discussion since petitioner's wife was a member of his household during the last months of petitioner was considered married as of date since petitioner did not file a joint federal_income_tax return with his wife for he is not entitled to the earned_income_credit the final issue is petitioner's claim to what is generally referred to as the child_care_credit sec_21 generally provides for a credit against the tax to an individual who maintains a household that includes as a member one or more qualifying individuals the term qualifying_individual under sec_21 includes a dependent of the taxpayer under age with respect to whom the taxpayer is entitled to a dependency_deduction under sec_151 the allowable credit under sec_21 generally is based upon employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual since petitioner is not entitled to the dependency_exemption deduction for his son he is not entitled to the child_care_credit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent for the deficiency and for petitioner for the addition_to_tax
